Citation Nr: 0923214	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for nonservice-connected 
disability pension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The appellant served as a Special Philippine Scout from 
February 1946 to January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. 

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 



FINDINGS OF FACT

1.  A February 1990 VA decision determined that the appellant 
did not meet basic eligibility requirements for nonservice-
connected disability pension; the appellant was notified of 
this decision and of his appellate rights with respect 
thereto, but did not appeal.

2.  An August 2005 Board decision determined that new and 
material evidence had not been received to reopen the claim 
of basic eligibility for nonservice-connected disability 
pension.

3.  The evidence received since the August 2005 Board 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim for basic eligibility for nonservice-
connected disability pension.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the appellant with the 
contemplated notice as to the criteria for establishing his 
claim on the merits in a February 2007 correspondence, but 
did not provide him with the notice contemplated by Kent.  (A 
March 2007 statement of the case readjudicated the claim.)  
Under the facts of this particular case, however, the Board 
finds that VA was not required to provide the appellant with 
such notice.  In this regard, VA is not required to provide 
notice under 38 U.S.C.A. § 5103(a) where, as a matter of law, 
entitlement to the benefit claimed cannot be established.  
38 C.F.R. § 3.159(b)(3)(ii) (2008).  This extends to the 
situation where a claim cannot be substantiated based on the 
application of the law to undisputed facts.  See VAOPGCPREC 
5-2004.  See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In the case at hand, the appellant does not dispute 
the dates of his active military service, or claim additional 
service that would entitle him to the benefit sought.  The 
applicable statute is clear that the appellant's service 
precludes the benefit sought by him in this case.  The 
pertinent facts in this case are undisputed, and have been 
undisputed for decades.  Given that, based on the undisputed 
facts, the law precludes the benefit sought by the appellant, 
the Board finds that notice under 38 U.S.C.A. § 5103(a) was 
not required.  The Board notes in any event that he has 
submitted numerous statements which clearly demonstrates that 
he is aware of the impediment to the receipt of benefits in 
his case.  He nevertheless has never once called into 
question any of the relevant and undisputed facts in his 
case; he has only presented his interpretation of the law.

As to any duty to assist the appellant, given that under the 
undisputed facts of this case he is not legally entitled to 
the benefit sought, VA has no duty to assist him under 
38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. 
§ 3.159(d).  In any event, he has not suggested the existence 
of any outstanding evidence to obtain.

The Board notes in this regard that the United States Court 
of Appeals for the Federal Circuit held in Capellan v. Peake, 
539 F.3d 1373 (Fed. Cir. 2008) that, in Dependency and 
Indemnity Compensation claims where service department 
certification of a Veteran's active service is required, an 
appellant is entitled to submit and receive consideration of 
new evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held that it was 
a violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active 
service after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit 
further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for 'verification of service from the service 
department' pursuant to 38 C.F.R. § 3.203(c)."  Id. 

In this case, the appellant has neither disputed his 
recognized dates and type of service, nor presented 
additional evidence suggesting that he served during another 
period of service which would entitle him to the benefit he 
seeks.  Accordingly, Capellan does not require any further 
efforts by VA in the context of the current appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In addition, the law authorizes the payment of a pension to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2008).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2008).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2008).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2008).

Generally, a claim which has been denied in a final Board or 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A February 1990 VA decision determined that the appellant did 
not have basic eligibility for VA nonservice-connected 
pension benefits.  He was notified of this decision and of 
his appellate rights with respect thereto, but did not 
appeal.  An August 2005 Board decision determined that new 
and material evidence had not been received to reopen the 
claim for eligibility for VA nonservice-connected pension 
benefits.  The Veteran's Motion for Reconsideration of that 
decision was denied by the Board in October 2006, and the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed his appeal of the Board's decision in a March 2007 
Order. 

Consequently, the claim may be considered on the merits only 
if new and material evidence has been received since the time 
of the August 2005 Board decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2008).

The evidence of record at the time of the August 2005 Board 
decision included an August 1988 certification of the 
appellant's service by the National Personnel Records Center, 
the appellant's completed Questionnaire About Military 
Service received in August 1988, the appellant's WD AGO Form 
53-280 showing service from February 1946 to January 1949 in 
the Philippine Scouts, and certificates of military service 
showing the same dates of service as the WG AGO Form 53-280.  
The evidence also included two completed Income-Net Worth and 
Employment Statements, copies of a U.S. Public Law and 
proposed Congressional bill, a newspaper article, a card 
showing the appellant's service, a Certificate from Disabled 
American Veterans, a copy of the appellant's service medals, 
and numerous statements from the appellant in which he 
essentially argued that his service was with the "Old 
Scouts" and not the "New Scouts" because he enlisted in 
February 1946 instead of May 1946, and that he therefore was 
entitled to VA pension benefits.  

The pertinent evidence received since the August 2005 Board 
decision consists solely of the Veteran's statements 
reiterating his belief that he served under the "Old 
Scouts" rather than the "New Scouts" and he was therefore 
entitled to benefits, as well as a duplicate copy of a 
certificate of service.

As to the Veteran's statements, they are cumulative of those 
of record and considered at the time of the August 2005 Board 
decision.  They are not new.

As to the certificate of service, it is a duplicate of a 
certificate which was previously considered.  It is clearly 
not new.

In short, none of the rather limited evidence received since 
the August 2005 Board decision is new.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted, and the appellant's claim of basic eligibility for 
VA nonservice-connected pension benefits is not reopened.  
The benefit sought on appeal is denied.  38 C.F.R. § 
3.156(a). 




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits, the benefit sought on 
appeal is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


